                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JONATHAN ROMANDIA                                               CIVIL ACTION

VERSUS                                                          NO. 16-13565

SEADRILL AMERICAS, INC.                                         SECTION: “B”(3)
                                       ORDER

      Considering Defendant Seadrill Americas, Inc.’s Motion in

Limine    to   Exclude     Plaintiff’s        Proffered      “Economist”     Expert

Testimony of Dr. G. Randolph Rice (Rec. Doc. 30),

      IT IS ORDERED that the motion is DENIED. While movant cites

to certain questionable assumptions by Dr. Rice, there is minimally

sufficient evidence supporting the methodology and merit of those

assumptions - particularly the medical findings by Dr. George and

the   functional      capacity        evaluation.         Further,   Dr.     Rice     is

amending his report to account for plaintiff’s recent hire to drive

tractor   trailers.      See   also    Dean    v.   Sea    Supply,   Inc.,   2017     WL

3773149 (E.D. La. July 13, 2017).

      Lastly, no economist or other non-medical expert will be

allowed to offer medical expert opinions. See Sanchez v. City of

San Antonio, 2019 WL 691204 (W.D. Tex. Feb. 18 2019).


      New Orleans, Louisiana, this 9th day of May, 2019.


                                      ___________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE
